DETAILED ACTION
Claims 1-20 are pending.  Claims 1 and 11 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 10-13, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2020/0177458 to Rahman et al. (“Rahman”) in view of U.S. Publication No. 2018/0260261 to Mohammed et al. (“Mohammed”).

Regarding claim 1, Rahman teaches:
A method for virtual machine restoration, comprising: 
detecting a failure of a source virtual machine (Rahman: Paragraph [0010], “Examples of the present disclosure support a service model under advanced cloud elasticity with dynamic safe allocation of resources for virtual machines (VMs), e.g., virtual network functions (VNFs) to handle fluctuations in demand, failure, availability, and level of service quality. For example, if it is determined that a VNF, such as a mobility virtual service control point (vSCP), has become inefficient due to the VNF/VM's health, then the present disclosure may automatically transfer the services handled by the vSCP to another VM after determining that the move to the target VM is also safe through cloud zone profiling and traffic mining results from network analytics data “at rest” or “offline,” and data “in motion,” e.g., “real-time” data”); 
in response to detecting the failure: 
identifying a set of available virtual machines (Rahman: Paragraph [0041], “In accordance with the present disclosure, SDN controller 255 may first select one or more candidate VMs to handle the traffic load of VM 262. Notably, SDN controller 255 may consult the zone status information obtained from central analytics platform 250 to select a candidate VM (or several candidate VMs) in a zone that is not in a negative status or having a status level above a threshold (e.g., not having a status of “questionable,” “critical,” “offline,” “restricted,” etc.). However, in one example, even where the zone status information appears to indicate that there are no potential problems (e.g., status of “normal,” “no reported events,” “low traffic load,” or the like), SDN controller 255 may still perform a status verification. For instance, the zone status information from central analytics platform 250 may be stale since central analytics platform 250 may be applying network-wide policies to network analytics data that may have some time lag from a time when collected by NVE devices 211, 212, 221, and 222. In other words, central analytics platform 250 may have an inaccurate or not up-to-date view of the statuses of the respective zones 201 and 202. In one example, the status verification may be sent to a zone agent. For instance, SDN controller may identify VM 291 as a candidate to transfer VM 262 and/or the traffic load of VM 262”); and 
restoring, onto the target virtual machine, at least a defined process once hosted on the source virtual machine (Rahman: Paragraph [0010], “Examples of the present disclosure support a service model under advanced cloud elasticity with dynamic safe allocation of resources for virtual machines (VMs), e.g., virtual network functions (VNFs) to handle fluctuations in demand, failure, availability, and level of service quality. For example, if it is determined that a VNF, such as a mobility virtual service control point (vSCP), has become inefficient due to the VNF/VM's health, then the present disclosure may automatically transfer the services handled by the vSCP to another VM after determining that the move to the target VM is also safe through cloud zone profiling and traffic mining results from network analytics data “at rest” or “offline,” and data “in motion,” e.g., “real-time” data”).

However, Rahman does not appear to explicitly teach:
ranking, in descending order and to obtain a ranked subset of available virtual machines, a subset of the set of available virtual machines based on a health score calculated for each available virtual machine in the subset of the set of available virtual machines;
selecting a target virtual machine from the ranked subset of available virtual machines;
wherein the health score calculated for each available virtual machine in the subset of the set of available virtual machines is provided using a conformal framework.

However, in the same field of endeavor, Mohammed teaches:  
ranking, in descending order and to obtain a ranked subset of available virtual machines, a subset of the set of available virtual machines based on a health score calculated for each available virtual machine in the subset of the set of available virtual machines (Mohammed: Paragraph [0078], “Allocation requests for allocation virtual machine set can include two-pass sort-and-filter and bucketing scheme for identifying and reserving computing clusters. For example, an allocation request is received. The allocation request is received for a virtual machine set of a tenant. The allocation request is received at the availability manager 230 that supports allocation the virtual machine set. The availability manager 230 can identify computing clusters (e.g., fabric stamps) for a particular region having a plurality of availability zones. The availability manager 230 may sort and filter the computing clusters to identify a subset of ideal computing clusters. The availability manager 230 may initially filter the computing clusters based on a plurality of constraints. For example, the availability manager 230 can filter the computing clusters based on network capacity and virtual machine instance size capacity, amongst other dynamic constraints. The availability manager 230 may also filter the computing clusters by generating list (e.g., clusterToExclude list) which may be used to prioritize selection of computing clusters. The availability manager may filter the computing cluster based on hard utilization limits, sort reservations, health score, amongst other administrator-defined filtering parameters. Upon sorting and filtering, the availability manager 230 can generate a queue of computing clusters (e.g., ComputingClusterCandidateQueue)”); 
selecting a target virtual machine from the ranked subset of available virtual machines (Mohammed: Paragraph [0078], “Allocation requests for allocation virtual machine set can include two-pass sort-and-filter and bucketing scheme for identifying and reserving computing clusters. For example, an allocation request is received. The allocation request is received for a virtual machine set of a tenant. The allocation request is received at the availability manager 230 that supports allocation the virtual machine set. The availability manager 230 can identify computing clusters (e.g., fabric stamps) for a particular region having a plurality of availability zones. The availability manager 230 may sort and filter the computing clusters to identify a subset of ideal computing clusters. The availability manager 230 may initially filter the computing clusters based on a plurality of constraints. For example, the availability manager 230 can filter the computing clusters based on network capacity and virtual machine instance size capacity, amongst other dynamic constraints. The availability manager 230 may also filter the computing clusters by generating list (e.g., clusterToExclude list) which may be used to prioritize selection of computing clusters. The availability manager may filter the computing cluster based on hard utilization limits, sort reservations, health score, amongst other administrator-defined filtering parameters. Upon sorting and filtering, the availability manager 230 can generate a queue of computing clusters (e.g., ComputingClusterCandidateQueue)”);
wherein the health score calculated for each available virtual machine in the subset of the set of available virtual machines is provided using a conformal framework (Mohammed: Paragraph [0078], “Allocation requests for allocation virtual machine set can include two-pass sort-and-filter and bucketing scheme for identifying and reserving computing clusters. For example, an allocation request is received. The allocation request is received for a virtual machine set of a tenant. The allocation request is received at the availability manager 230 that supports allocation the virtual machine set. The availability manager 230 can identify computing clusters (e.g., fabric stamps) for a particular region having a plurality of availability zones. The availability manager 230 may sort and filter the computing clusters to identify a subset of ideal computing clusters. The availability manager 230 may initially filter the computing clusters based on a plurality of constraints. For example, the availability manager 230 can filter the computing clusters based on network capacity and virtual machine instance size capacity, amongst other dynamic constraints. The availability manager 230 may also filter the computing clusters by generating list (e.g., clusterToExclude list) which may be used to prioritize selection of computing clusters. The availability manager may filter the computing cluster based on hard utilization limits, sort reservations, health score, amongst other administrator-defined filtering parameters. Upon sorting and filtering, the availability manager 230 can generate a queue of computing clusters (e.g., ComputingClusterCandidateQueue)”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Rahman by ranking and selecting a vm based on a health score, as taught by Mohammed.  One of ordinary skill in the art would have been motivated to make this modification because the system can benefit from the methods of Mohammed by supporting scaling-out, scaling-in and rebalancing operations for allocating, deallocating, and relocating virtual machine instances while maintaining availability service agreements. (Mohammed: Paragraph [0005]).

	Regarding claim 2, the Rahman/Mohammed combination teaches all of the elements of claim 1, and further teaches: 
prior to ranking the subset of the set of available virtual machines: 
collecting performance metrics for each available virtual machine in the set of available virtual machines (Rahman: Paragraph [0041], “In accordance with the present disclosure, SDN controller 255 may first select one or more candidate VMs to handle the traffic load of VM 262. Notably, SDN controller 255 may consult the zone status information obtained from central analytics platform 250 to select a candidate VM (or several candidate VMs) in a zone that is not in a negative status or having a status level above a threshold (e.g., not having a status of “questionable,” “critical,” “offline,” “restricted,” etc.). However, in one example, even where the zone status information appears to indicate that there are no potential problems (e.g., status of “normal,” “no reported events,” “low traffic load,” or the like), SDN controller 255 may still perform a status verification. For instance, the zone status information from central analytics platform 250 may be stale since central analytics platform 250 may be applying network-wide policies to network analytics data that may have some time lag from a time when collected by NVE devices 211, 212, 221, and 222. In other words, central analytics platform 250 may have an inaccurate or not up-to-date view of the statuses of the respective zones 201 and 202. In one example, the status verification may be sent to a zone agent. For instance, SDN controller may identify VM 291 as a candidate to transfer VM 262 and/or the traffic load of VM 262”); and 
assigning, based on the performance metrics, each available virtual machine in the set of available virtual machines to one selected from a group consisting of a healthy class and an unhealthy class, wherein each available virtual machine in the ranked subset of available virtual machines is a member of the healthy class (Rahman: Paragraph [0041], “In accordance with the present disclosure, SDN controller 255 may first select one or more candidate VMs to handle the traffic load of VM 262. Notably, SDN controller 255 may consult the zone status information obtained from central analytics platform 250 to select a candidate VM (or several candidate VMs) in a zone that is not in a negative status or having a status level above a threshold (e.g., not having a status of “questionable,” “critical,” “offline,” “restricted,” etc.). However, in one example, even where the zone status information appears to indicate that there are no potential problems (e.g., status of “normal,” “no reported events,” “low traffic load,” or the like), SDN controller 255 may still perform a status verification. For instance, the zone status information from central analytics platform 250 may be stale since central analytics platform 250 may be applying network-wide policies to network analytics data that may have some time lag from a time when collected by NVE devices 211, 212, 221, and 222. In other words, central analytics platform 250 may have an inaccurate or not up-to-date view of the statuses of the respective zones 201 and 202. In one example, the status verification may be sent to a zone agent. For instance, SDN controller may identify VM 291 as a candidate to transfer VM 262 and/or the traffic load of VM 262”).  

	Regarding claim 3, the Rahman/Mohammed combination teaches all of the elements of claim 2, and further teaches: 
	wherein assignment of each available virtual machine in the set of available virtual machines, to one selected from the group consisting of the healthy class and the unhealthy class, resulted from machine learning classification performed through cluster analysis (Rahman: Paragraph [0010], “For instance, examples of the present disclosure provide a methodology of machine learning (ML) for cloud resource profiling and correlation, including the generation of association rules, or policies, to dynamically support safe application migration of virtual network functions via a software defined network (SDN) controller. Examples of the present disclosure support a service model under advanced cloud elasticity with dynamic safe allocation of resources for virtual machines (VMs), e.g., virtual network functions (VNFs) to handle fluctuations in demand, failure, availability, and level of service quality. For example, if it is determined that a VNF, such as a mobility virtual service control point (vSCP), has become inefficient due to the VNF/VM's health, then the present disclosure may automatically transfer the services handled by the vSCP to another VM after determining that the move to the target VM is also safe through cloud zone profiling and traffic mining results from network analytics data “at rest” or “offline,” and data “in motion,” e.g., “real-time” data”).

Regarding claim 6, the Rahman/Mohammed combination teaches all of the elements of claim 2, and further teaches:
prior to selecting the target virtual machine: 
identifying a data criticality associated with the at least defined process once hosted on the source virtual machine, wherein selection of the target virtual machine is based on the data criticality (Rahman: Paragraph [0010], “Examples of the present disclosure support a service model under advanced cloud elasticity with dynamic safe allocation of resources for virtual machines (VMs), e.g., virtual network functions (VNFs) to handle fluctuations in demand, failure, availability, and level of service quality. For example, if it is determined that a VNF, such as a mobility virtual service control point (vSCP), has become inefficient due to the VNF/VM's health, then the present disclosure may automatically transfer the services handled by the vSCP to another VM after determining that the move to the target VM is also safe through cloud zone profiling and traffic mining results from network analytics data “at rest” or “offline,” and data “in motion,” e.g., “real-time” data”; and Paragraph [0041], “In accordance with the present disclosure, SDN controller 255 may first select one or more candidate VMs to handle the traffic load of VM 262. Notably, SDN controller 255 may consult the zone status information obtained from central analytics platform 250 to select a candidate VM (or several candidate VMs) in a zone that is not in a negative status or having a status level above a threshold (e.g., not having a status of “questionable,” “critical,” “offline,” “restricted,” etc.). However, in one example, even where the zone status information appears to indicate that there are no potential problems (e.g., status of “normal,” “no reported events,” “low traffic load,” or the like), SDN controller 255 may still perform a status verification. For instance, the zone status information from central analytics platform 250 may be stale since central analytics platform 250 may be applying network-wide policies to network analytics data that may have some time lag from a time when collected by NVE devices 211, 212, 221, and 222. In other words, central analytics platform 250 may have an inaccurate or not up-to-date view of the statuses of the respective zones 201 and 202. In one example, the status verification may be sent to a zone agent. For instance, SDN controller may identify VM 291 as a candidate to transfer VM 262 and/or the traffic load of VM 262”).

Regarding claim 10, the Rahman/Mohammed combination teaches all of the elements of claim 1, and further teaches:
prior to restoring the at least defined process, once hosted on the source virtual machine, onto the target virtual machine: 
making a determination that a worker node comprises sufficient available storage to accommodate defined process data pertinent to the at least defined process, wherein the target virtual machine resides on the worker node (Mohammed: Paragraph [0078], “Allocation requests for allocation virtual machine set can include two-pass sort-and-filter and bucketing scheme for identifying and reserving computing clusters. For example, an allocation request is received. The allocation request is received for a virtual machine set of a tenant. The allocation request is received at the availability manager 230 that supports allocation the virtual machine set. The availability manager 230 can identify computing clusters (e.g., fabric stamps) for a particular region having a plurality of availability zones. The availability manager 230 may sort and filter the computing clusters to identify a subset of ideal computing clusters. The availability manager 230 may initially filter the computing clusters based on a plurality of constraints. For example, the availability manager 230 can filter the computing clusters based on network capacity and virtual machine instance size capacity, amongst other dynamic constraints. The availability manager 230 may also filter the computing clusters by generating list (e.g., clusterToExclude list) which may be used to prioritize selection of computing clusters. The availability manager may filter the computing cluster based on hard utilization limits, sort reservations, health score, amongst other administrator-defined filtering parameters. Upon sorting and filtering, the availability manager 230 can generate a queue of computing clusters (e.g., ComputingClusterCandidateQueue)”).

Regarding claim 11, Rahman teaches:
A non-transitory computer readable medium (CRM) comprising computer readable program code, which when executed by a computer processor, enables the computer processor (Rahman: Paragraph [0064], “As such, the present module 405 for deploying policies determined from network analytics data to edge devices (including associated data structures) of the present disclosure can be stored on a tangible or physical (broadly non-transitory) computer-readable storage device or medium, e.g., volatile memory, non-volatile memory, ROM memory, RAM memory, magnetic or optical drive, device or diskette and the like. Furthermore, a “tangible” computer-readable storage device or medium comprises a physical device, a hardware device, or a device that is discernible by the touch. More specifically, the computer-readable storage device may comprise any physical devices that provide the ability to store information such as data and/or instructions to be accessed by a processor or a computing device such as a computer or an application server”) to: 
detect a failure of a source virtual machine (Rahman: Paragraph [0010], “Examples of the present disclosure support a service model under advanced cloud elasticity with dynamic safe allocation of resources for virtual machines (VMs), e.g., virtual network functions (VNFs) to handle fluctuations in demand, failure, availability, and level of service quality. For example, if it is determined that a VNF, such as a mobility virtual service control point (vSCP), has become inefficient due to the VNF/VM's health, then the present disclosure may automatically transfer the services handled by the vSCP to another VM after determining that the move to the target VM is also safe through cloud zone profiling and traffic mining results from network analytics data “at rest” or “offline,” and data “in motion,” e.g., “real-time” data”); 
in response to detecting the failure: 
identify a set of available virtual machines (Rahman: Paragraph [0041], “In accordance with the present disclosure, SDN controller 255 may first select one or more candidate VMs to handle the traffic load of VM 262. Notably, SDN controller 255 may consult the zone status information obtained from central analytics platform 250 to select a candidate VM (or several candidate VMs) in a zone that is not in a negative status or having a status level above a threshold (e.g., not having a status of “questionable,” “critical,” “offline,” “restricted,” etc.). However, in one example, even where the zone status information appears to indicate that there are no potential problems (e.g., status of “normal,” “no reported events,” “low traffic load,” or the like), SDN controller 255 may still perform a status verification. For instance, the zone status information from central analytics platform 250 may be stale since central analytics platform 250 may be applying network-wide policies to network analytics data that may have some time lag from a time when collected by NVE devices 211, 212, 221, and 222. In other words, central analytics platform 250 may have an inaccurate or not up-to-date view of the statuses of the respective zones 201 and 202. In one example, the status verification may be sent to a zone agent. For instance, SDN controller may identify VM 291 as a candidate to transfer VM 262 and/or the traffic load of VM 262”); and 
restore, onto the target virtual machine, at least a defined process once hosted on the source virtual machine (Rahman: Paragraph [0010], “Examples of the present disclosure support a service model under advanced cloud elasticity with dynamic safe allocation of resources for virtual machines (VMs), e.g., virtual network functions (VNFs) to handle fluctuations in demand, failure, availability, and level of service quality. For example, if it is determined that a VNF, such as a mobility virtual service control point (vSCP), has become inefficient due to the VNF/VM's health, then the present disclosure may automatically transfer the services handled by the vSCP to another VM after determining that the move to the target VM is also safe through cloud zone profiling and traffic mining results from network analytics data “at rest” or “offline,” and data “in motion,” e.g., “real-time” data”).

However, Rahman does not appear to explicitly teach:
rank, in descending order and to obtain a ranked subset of available virtual machines, a subset of the set of available virtual machines based on a health score calculated for each available virtual machine in the subset of the set of available virtual machines;
select a target virtual machine from the ranked subset of available virtual machines;
wherein the health score calculated for each available virtual machine in the subset of the set of available virtual machines is provided using a conformal framework.

However, in the same field of endeavor, Mohammed teaches:  
rank, in descending order and to obtain a ranked subset of available virtual machines, a subset of the set of available virtual machines based on a health score calculated for each available virtual machine in the subset of the set of available virtual machines (Mohammed: Paragraph [0078], “Allocation requests for allocation virtual machine set can include two-pass sort-and-filter and bucketing scheme for identifying and reserving computing clusters. For example, an allocation request is received. The allocation request is received for a virtual machine set of a tenant. The allocation request is received at the availability manager 230 that supports allocation the virtual machine set. The availability manager 230 can identify computing clusters (e.g., fabric stamps) for a particular region having a plurality of availability zones. The availability manager 230 may sort and filter the computing clusters to identify a subset of ideal computing clusters. The availability manager 230 may initially filter the computing clusters based on a plurality of constraints. For example, the availability manager 230 can filter the computing clusters based on network capacity and virtual machine instance size capacity, amongst other dynamic constraints. The availability manager 230 may also filter the computing clusters by generating list (e.g., clusterToExclude list) which may be used to prioritize selection of computing clusters. The availability manager may filter the computing cluster based on hard utilization limits, sort reservations, health score, amongst other administrator-defined filtering parameters. Upon sorting and filtering, the availability manager 230 can generate a queue of computing clusters (e.g., ComputingClusterCandidateQueue)”); 
select a target virtual machine from the ranked subset of available virtual machines (Mohammed: Paragraph [0078], “Allocation requests for allocation virtual machine set can include two-pass sort-and-filter and bucketing scheme for identifying and reserving computing clusters. For example, an allocation request is received. The allocation request is received for a virtual machine set of a tenant. The allocation request is received at the availability manager 230 that supports allocation the virtual machine set. The availability manager 230 can identify computing clusters (e.g., fabric stamps) for a particular region having a plurality of availability zones. The availability manager 230 may sort and filter the computing clusters to identify a subset of ideal computing clusters. The availability manager 230 may initially filter the computing clusters based on a plurality of constraints. For example, the availability manager 230 can filter the computing clusters based on network capacity and virtual machine instance size capacity, amongst other dynamic constraints. The availability manager 230 may also filter the computing clusters by generating list (e.g., clusterToExclude list) which may be used to prioritize selection of computing clusters. The availability manager may filter the computing cluster based on hard utilization limits, sort reservations, health score, amongst other administrator-defined filtering parameters. Upon sorting and filtering, the availability manager 230 can generate a queue of computing clusters (e.g., ComputingClusterCandidateQueue)”);
wherein the health score calculated for each available virtual machine in the subset of the set of available virtual machines is provided using a conformal framework (Mohammed: Paragraph [0078], “Allocation requests for allocation virtual machine set can include two-pass sort-and-filter and bucketing scheme for identifying and reserving computing clusters. For example, an allocation request is received. The allocation request is received for a virtual machine set of a tenant. The allocation request is received at the availability manager 230 that supports allocation the virtual machine set. The availability manager 230 can identify computing clusters (e.g., fabric stamps) for a particular region having a plurality of availability zones. The availability manager 230 may sort and filter the computing clusters to identify a subset of ideal computing clusters. The availability manager 230 may initially filter the computing clusters based on a plurality of constraints. For example, the availability manager 230 can filter the computing clusters based on network capacity and virtual machine instance size capacity, amongst other dynamic constraints. The availability manager 230 may also filter the computing clusters by generating list (e.g., clusterToExclude list) which may be used to prioritize selection of computing clusters. The availability manager may filter the computing cluster based on hard utilization limits, sort reservations, health score, amongst other administrator-defined filtering parameters. Upon sorting and filtering, the availability manager 230 can generate a queue of computing clusters (e.g., ComputingClusterCandidateQueue)”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Rahman by ranking and selecting a vm based on a health score, as taught by Mohammed.  One of ordinary skill in the art would have been motivated to make this modification because the system can benefit from the methods of Mohammed by supporting scaling-out, scaling-in and rebalancing operations for allocating, deallocating, and relocating virtual machine instances while maintaining availability service agreements. (Mohammed: Paragraph [0005]).

	Regarding claim 12, the Rahman/Mohammed combination teaches all of the elements of claim 11, and further teaches: 
prior to ranking the subset of the set of available virtual machines: 
collect performance metrics for each available virtual machine in the set of available virtual machines (Rahman: Paragraph [0041], “In accordance with the present disclosure, SDN controller 255 may first select one or more candidate VMs to handle the traffic load of VM 262. Notably, SDN controller 255 may consult the zone status information obtained from central analytics platform 250 to select a candidate VM (or several candidate VMs) in a zone that is not in a negative status or having a status level above a threshold (e.g., not having a status of “questionable,” “critical,” “offline,” “restricted,” etc.). However, in one example, even where the zone status information appears to indicate that there are no potential problems (e.g., status of “normal,” “no reported events,” “low traffic load,” or the like), SDN controller 255 may still perform a status verification. For instance, the zone status information from central analytics platform 250 may be stale since central analytics platform 250 may be applying network-wide policies to network analytics data that may have some time lag from a time when collected by NVE devices 211, 212, 221, and 222. In other words, central analytics platform 250 may have an inaccurate or not up-to-date view of the statuses of the respective zones 201 and 202. In one example, the status verification may be sent to a zone agent. For instance, SDN controller may identify VM 291 as a candidate to transfer VM 262 and/or the traffic load of VM 262”); and 
assign, based on the performance metrics, each available virtual machine in the set of available virtual machines to one selected from a group consisting of a healthy class and an unhealthy class, wherein each available virtual machine in the ranked subset of available virtual machines is a member of the healthy class (Rahman: Paragraph [0041], “In accordance with the present disclosure, SDN controller 255 may first select one or more candidate VMs to handle the traffic load of VM 262. Notably, SDN controller 255 may consult the zone status information obtained from central analytics platform 250 to select a candidate VM (or several candidate VMs) in a zone that is not in a negative status or having a status level above a threshold (e.g., not having a status of “questionable,” “critical,” “offline,” “restricted,” etc.). However, in one example, even where the zone status information appears to indicate that there are no potential problems (e.g., status of “normal,” “no reported events,” “low traffic load,” or the like), SDN controller 255 may still perform a status verification. For instance, the zone status information from central analytics platform 250 may be stale since central analytics platform 250 may be applying network-wide policies to network analytics data that may have some time lag from a time when collected by NVE devices 211, 212, 221, and 222. In other words, central analytics platform 250 may have an inaccurate or not up-to-date view of the statuses of the respective zones 201 and 202. In one example, the status verification may be sent to a zone agent. For instance, SDN controller may identify VM 291 as a candidate to transfer VM 262 and/or the traffic load of VM 262”).  

	Regarding claim 13, the Rahman/Mohammed combination teaches all of the elements of claim 12, and further teaches: 
	wherein assignment of each available virtual machine in the set of available virtual machines, to one selected from the group consisting of the healthy class and the unhealthy class, resulted from machine learning classification performed through cluster analysis (Rahman: Paragraph [0010], “For instance, examples of the present disclosure provide a methodology of machine learning (ML) for cloud resource profiling and correlation, including the generation of association rules, or policies, to dynamically support safe application migration of virtual network functions via a software defined network (SDN) controller. Examples of the present disclosure support a service model under advanced cloud elasticity with dynamic safe allocation of resources for virtual machines (VMs), e.g., virtual network functions (VNFs) to handle fluctuations in demand, failure, availability, and level of service quality. For example, if it is determined that a VNF, such as a mobility virtual service control point (vSCP), has become inefficient due to the VNF/VM's health, then the present disclosure may automatically transfer the services handled by the vSCP to another VM after determining that the move to the target VM is also safe through cloud zone profiling and traffic mining results from network analytics data “at rest” or “offline,” and data “in motion,” e.g., “real-time” data”).

Regarding claim 16, the Rahman/Mohammed combination teaches all of the elements of claim 12, and further teaches:
prior to selecting the target virtual machine: 
identify a data criticality associated with the at least defined process once hosted on the source virtual machine, wherein selection of the target virtual machine is based on the data criticality (Rahman: Paragraph [0010], “Examples of the present disclosure support a service model under advanced cloud elasticity with dynamic safe allocation of resources for virtual machines (VMs), e.g., virtual network functions (VNFs) to handle fluctuations in demand, failure, availability, and level of service quality. For example, if it is determined that a VNF, such as a mobility virtual service control point (vSCP), has become inefficient due to the VNF/VM's health, then the present disclosure may automatically transfer the services handled by the vSCP to another VM after determining that the move to the target VM is also safe through cloud zone profiling and traffic mining results from network analytics data “at rest” or “offline,” and data “in motion,” e.g., “real-time” data”; and Paragraph [0041], “In accordance with the present disclosure, SDN controller 255 may first select one or more candidate VMs to handle the traffic load of VM 262. Notably, SDN controller 255 may consult the zone status information obtained from central analytics platform 250 to select a candidate VM (or several candidate VMs) in a zone that is not in a negative status or having a status level above a threshold (e.g., not having a status of “questionable,” “critical,” “offline,” “restricted,” etc.). However, in one example, even where the zone status information appears to indicate that there are no potential problems (e.g., status of “normal,” “no reported events,” “low traffic load,” or the like), SDN controller 255 may still perform a status verification. For instance, the zone status information from central analytics platform 250 may be stale since central analytics platform 250 may be applying network-wide policies to network analytics data that may have some time lag from a time when collected by NVE devices 211, 212, 221, and 222. In other words, central analytics platform 250 may have an inaccurate or not up-to-date view of the statuses of the respective zones 201 and 202. In one example, the status verification may be sent to a zone agent. For instance, SDN controller may identify VM 291 as a candidate to transfer VM 262 and/or the traffic load of VM 262”).

Regarding claim 20, the Rahman/Mohammed combination teaches all of the elements of claim 11, and further teaches:
prior to restoring the at least defined process, once hosted on the source virtual machine, onto the target virtual machine: 
make a determination that a worker node comprises sufficient available storage to accommodate defined process data pertinent to the at least defined process, wherein the target virtual machine resides on the worker node (Mohammed: Paragraph [0078], “Allocation requests for allocation virtual machine set can include two-pass sort-and-filter and bucketing scheme for identifying and reserving computing clusters. For example, an allocation request is received. The allocation request is received for a virtual machine set of a tenant. The allocation request is received at the availability manager 230 that supports allocation the virtual machine set. The availability manager 230 can identify computing clusters (e.g., fabric stamps) for a particular region having a plurality of availability zones. The availability manager 230 may sort and filter the computing clusters to identify a subset of ideal computing clusters. The availability manager 230 may initially filter the computing clusters based on a plurality of constraints. For example, the availability manager 230 can filter the computing clusters based on network capacity and virtual machine instance size capacity, amongst other dynamic constraints. The availability manager 230 may also filter the computing clusters by generating list (e.g., clusterToExclude list) which may be used to prioritize selection of computing clusters. The availability manager may filter the computing cluster based on hard utilization limits, sort reservations, health score, amongst other administrator-defined filtering parameters. Upon sorting and filtering, the availability manager 230 can generate a queue of computing clusters (e.g., ComputingClusterCandidateQueue)”).

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman in view of Mohammed and further in view of U.S. Publication No. 2021/0182093 to Soryal et al. (“Soryal”).

Regarding claim 4, the Rahman/Mohammed combination teaches all of the elements of claim 2. However, the combination does not appear to teach:
wherein the conformal framework associates a confidence value with each assignment mapping an available virtual machine in the subset of the set of available virtual machines to the healthy class.

However, in the same field of endeavor, Soryal teaches:
wherein the conformal framework associates a confidence value with each assignment mapping an available virtual machine in the subset of the set of available virtual machines to the healthy class (Soryal: Paragraph [0061], “The method, system, computer readable storage medium, or apparatus may provide for restricting access to functionality of the data traffic directed to a sub VM of the plurality of sub VMs that has a confidence score that is indicative of harmful data traffic. The assigning of the data traffic to the plurality of groups of data traffic may be based on monitored behavior, the monitored behavior may include average number of processes engaged of the data traffic at the first period, average number of failed authentications of the data traffic at the first period, origin or destination of the data traffic at the first period, or the like”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Rahman/Mohammed combination by associating a confidence value with the healthy status, as taught by Soryal.  One of ordinary skill in the art would have been motivated to make this modification because the system can benefit from the methods of Soryal by improving customer experience and network upgradability. (Soryal: Paragraph [0054]).

Regarding claim 5, the Rahman/Mohammed/Soryal combination teaches all of the elements of claim 4, and further teaches:
wherein the health score, calculated for each available virtual machine in the subset of the set of available virtual machines, comprises the confidence value associated with the assignment mapping the available virtual machine to the healthy class (Soryal: Paragraph [0061], “The method, system, computer readable storage medium, or apparatus may provide for restricting access to functionality of the data traffic directed to a sub VM of the plurality of sub VMs that has a confidence score that is indicative of harmful data traffic. The assigning of the data traffic to the plurality of groups of data traffic may be based on monitored behavior, the monitored behavior may include average number of processes engaged of the data traffic at the first period, average number of failed authentications of the data traffic at the first period, origin or destination of the data traffic at the first period, or the like”).

Regarding claim 14, the Rahman/Mohammed combination teaches all of the elements of claim 12. However, the combination does not appear to teach:
wherein the conformal framework associates a confidence value with each assignment mapping an available virtual machine in the subset of the set of available virtual machines to the healthy class.

However, in the same field of endeavor, Soryal teaches:
wherein the conformal framework associates a confidence value with each assignment mapping an available virtual machine in the subset of the set of available virtual machines to the healthy class (Soryal: Paragraph [0061], “The method, system, computer readable storage medium, or apparatus may provide for restricting access to functionality of the data traffic directed to a sub VM of the plurality of sub VMs that has a confidence score that is indicative of harmful data traffic. The assigning of the data traffic to the plurality of groups of data traffic may be based on monitored behavior, the monitored behavior may include average number of processes engaged of the data traffic at the first period, average number of failed authentications of the data traffic at the first period, origin or destination of the data traffic at the first period, or the like”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Rahman/Mohammed combination by associating a confidence value with the healthy status, as taught by Soryal.  One of ordinary skill in the art would have been motivated to make this modification because the system can benefit from the methods of Soryal by improving customer experience and network upgradability. (Soryal: Paragraph [0054]).

Regarding claim 15, the Rahman/Mohammed/Soryal combination teaches all of the elements of claim 14, and further teaches:
wherein the health score, calculated for each available virtual machine in the subset of the set of available virtual machines, comprises the confidence value associated with the assignment mapping the available virtual machine to the healthy class (Soryal: Paragraph [0061], “The method, system, computer readable storage medium, or apparatus may provide for restricting access to functionality of the data traffic directed to a sub VM of the plurality of sub VMs that has a confidence score that is indicative of harmful data traffic. The assigning of the data traffic to the plurality of groups of data traffic may be based on monitored behavior, the monitored behavior may include average number of processes engaged of the data traffic at the first period, average number of failed authentications of the data traffic at the first period, origin or destination of the data traffic at the first period, or the like”).

Allowable Subject Matter
Claims 7-9 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As to claim 7 (representative of claim 17), it contains allowable subject matter when the claim is taken as a whole.  See the bolded/italicized/underlined text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:

7. The method of claim 6, further comprising: 
prior to identifying the data criticality associated with the at least defined process once hosted on the source virtual machine: 
partitioning, based on a health score threshold, the healthy class into a premium sub-class and a non-premium sub-class, wherein the health score, calculated for each available virtual machine that is a member of the premium sub-class, at least matches the health score threshold, 17PATENT APPLICATION ATTORNEY DOCKET NO. 170360-069000US; 120246.01 wherein the health score, calculated for each available virtual machine that is a member of the non-premium sub-class, fails to at least match the health score threshold.

Claims 8-9 and 18-19 are respectively dependent upon dependent claims 7 and 17.  Therefore claims 8-9 and 18-19 contain allowable subject by the virtue of dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (US 20220318041 A1, US 20220004431 A1, US 20210208983 A1, US 20210103507 A1, US 20200364117 A1, US 20200225970 A1, US 20200133739 A1, US 20200026625 A1, US 20180183750 A1, US 20180165166 A1, US 20160371153 A1, US 20160103698 A1, US 20160103728 A1, US 20150249615 A1).
US 20220318041 A1: FIG. 18 illustrates backup operations performed using a VM ranking list 1800, which may be obtained from the ranked relative closeness rating table 1700. Based on the final VM ranking list 1800, VMs are now picked in order by the intelligent decision-making engine 1810 embedded on a backup server 1805 (e.g., Avamar) for backup to a backup storage system 1815 (e.g., a Dell EMC Data Domain system). Consider, as an example, that the backup server 1805 deploys a single proxy server that is capable of running 8 VM backup operations in parallel. In this example, the top 8 ranked VMs in the VM ranking list 1800 are picked for backup and the rest are queued.
US 20220004431 A1: The method involves transmitting first information from second scheduling process to first scheduling process to identify virtual machines (130,132,134,136) executing on multiple physical hosts, where the first scheduling process accesses resource utilization data for virtual machines, and the second scheduling process is a virtual machine scheduling process, and the first scheduling process is a container scheduling process, and the first information includes a resource requirement of a to-be-deployed container, and the first information includes a ranking of multiple virtual machines. Second information is obtained to identify the virtual machine as a virtual machine candidate. A first container (150) is arranged on the virtual machine. The second scheduling process is performed to provide access to resource utilization data for each physical host.
US 20210208983 A1: In an example, the node manager 145 may work in conjunction with the ranking generator 140 to identify one or more potentially healthy nodes based on the evaluation of the spatial output and the temporal output using the ranking model. The one or more potentially healthy nodes may be a subset of the node devices 110. The node manager 145 may identify one or more migration target nodes (e.g., healthiest nodes, nodes with most available capacity, etc.) from the one or more potentially healthy nodes. The node manager 145 may migrate a VM 115 from a faulty node of the one or more migration source nodes to a healthy node of the one or more migration target nodes.
US 20210103507 A1: At 608, the system may cause a second physical server of the cluster of physical servers with a first failover virtual resource associated with the first physical server to behave as the primary server. If the active “primary” VMS is hindered by a critical failure of the physical server, the traffic can rapidly be switched to the “failover” backup VMS. The traffic flow continues since the same network address translations are used and the state of those translations has been previously defined. That is, in response to a server failure, the controller component 126 may remap the VMSs to available servers. The VMSs running on failed primary servers are replaced with their backup VMSs on failover servers. Failed failover servers are replaced with new failovers.
US 20200364117 A1: During disaster recovery, the applications are streamed (to the machine which is recovered) immediately after disaster recovery procedures have started. For example, a virtual machine which replaces the failed machine can be instantiated, and after the VM has started, applications may begin to be streamed from the application cloud (storage) to this recovered machine. Alternatively, a clean physical machine can be used, e.g., as a production server, without installing the applications, but rather, these applications are run remotely on this machine via an application stream process. The disaster recovery procedure is described later in greater detail in conjunction with FIG. 1B.
US 20200225970 A1: Further, the present subject matter provides an automated manner of ordering VMs for moving data of the VMs. For instance, an administrator of a data center does not have to determine the order of movement of VM data. Therefore, a large number of VM attributes can be considered for ranking the VMs, thereby making the movement process highly efficient. Further, the automated manner also prevents errors associated with manual ordering of the VMs. The movement process of the present subject matter also facilitates complying with the various Service Level Agreement (SLA) parameters of the VMs.
US 20200133739 A1: Referring to observation period T.sub.N+X of FIG. 7F, consider the case that the earlier described VM “vm3” unavailability was the result of starvation or the result of a failure event, which event in turn triggered failover operations to move the starved or failed VM “vm3” to a newly instantiated VM “vm6” at a node “N3”. Now, the scenario policy data 760.sub.3 shows the VM “vm6” in the list of VMs associated with policy “P2”, and the start-of-period predicted IOPS rates 762.sub.5 includes the predicted IOPS rate (e.g., “0”) of VM “vm6”. The foregoing discussion, in particular the discussion of the scenario where starvation can cause migration operations to be performed over a virtual machine is an illustration of how apportionment and re-apportionment of IOPS to virtual machines can result in movement of a virtual machine to avoid starvation. In some starvation cases, the starvation might result from hardware-oriented mis-configuration. In the foregoing example, the workload corresponding to VM “vm3” might have needed more network bandwidth than was available at node “N1”, resulting in the starvation. The node “N3” used in the shown remediation might have been selected specifically because it is configured with more and/or faster network I/O ports. As can be seen from the foregoing, the starvation might have been detected because the actual IOPS usage of VM “vm3” was observed to be significantly less than the quantity of IOPS that was allocated to VM “vm3” at the end of the previous observation period. When the migration is complete, the start-of-period predicted IOPS rates for VM “vm6” (i.e., the replacement for the stalled VM “vm3”) is initialized (e.g., to ‘0’) and then newly-deployed node and the newly-deployed VM are subjected to ongoing measurement. This is shown by the values for the start-of-period predicted IOPS rates 762.sub.5. Specifically, the start-of-period predicted IOPS rates 762.sub.5 indicates that the predicted IOPS rates of other VMs have changed relative to earlier completed time periods. Since there is no predicted IOPS rate for VM “vm6” (i.e., since it has not yet been observed), the node-level and VM-level IOPS apportionments associated with policy “P2” are determined based at least in part on a minimum IOPS rate for VM “vm6” derived from the provisioned IOPS limit of policy “P2”.
US 20200026625 A1: As shown in remote cluster failover scenario 586 of FIG. 5B, the then-current leader node (e.g., leader node 516.sub.1) as selected by witness VM 120 can invoke a failover migration of the virtualized entities (e.g., VMs) of the failed node 512 to the remote cluster 502 (operation H). For example, a failover migration of a VM hosted on failed node 512 might be performed to bring up a replica VM 506.sub.11 at the remote cluster 502 so that user 504 can continue working.
US 20180183750 A1: In some embodiments, the backup VM that determines its priority level to be the highest may detect the health condition of the master VM at a set time interval. For example, the backup VM with the highest priority level can detect whether the master VM is abnormal, and can switch its IP address to the VIP address to maintain normal communication when the master VM is detected to be abnormal, such as when the master VM fails, when the host where the master VM is located fails, and at time of network failure.
US 20180165166 A1: Once the scheduling module identifies one or more “highly available” candidate node(s) (e.g., a candidate node that satisfies the high availability threshold), the scheduling module may reserve parcels or segments of resources on one or more of the highest-ranked candidate nodes that are “highly available” for a particular virtual machine. That particular virtual machine is intended to use the reserved resources only during failure of its underlying node. However, the virtual machines on the candidate node on which the resources have been reserved may continue to use the reserved resources until those resources are needed in failure conditions. For example, if VM1 has reserved resources on Node 2, the virtual machines on Node 2 may continue to use the reserved resources until VM1 needs the reserved resources due to failure of Node 1 on which VM1 originally resides. In some embodiments, the scheduling module may use a look up table to map each virtual machine with the nodes having their reserved resources. Upon detecting a failure of an underlying node, the scheduling module may consult the look-up table and find the virtual machines from the failed node and map those virtual machines to the nodes having their reserved resources. The scheduling module may then restart those virtual machines on the nodes with the reserved resources. In some embodiments, once the failed node is back up again, the scheduling module may move the virtual machines back to that node, thereby freeing up the reserved resources for use again. In other embodiments, the scheduling module may use other mechanisms for mapping the virtual machines to their respective reserved resources.
US 20160371153 A1: A comprehensive approach to streaming backups for virtual machines (“VMs”) in a storage management system comprises improvements to the assignment of data agent proxies for VM secondary copy operations. New considerations in performing a VM streaming backup job include without limitation: determining and enforcing a system-wide per-proxy limit of concurrent data streams; generating an ordered priority is of the VMs to be backed up as a basis for choosing which proxies will back up the respective VM, though the illustrative system may no strictly adhere to the priority is based on further considerations; identifying a next available proxy based on data stream utilization at the proxy; and dynamically re-generating the priority list and re-evaluating considerations if some VMs become “stranded” due to a failure to be backed up. Secondary copy operations are distributed to proxies in ways that improve the chances of successfully completing VM streaming backups.
US 20160103698 A1: A physical resources assignment policy can provide the following rules or guidance. First, for 1+1 redundant pair virtual machines 126, the policy may dictate that such virtual machines 126 may not reside on the same physical host and/or may not reside on the same frame or in the same POD. Second, for n+k redundant virtual machines 126 within the same virtual network function node, the policy may dictate that the virtual machines 126 may not reside on the same physical host. Third, for n+k redundant virtual machines 126 within a virtual network function node, the policy may dictate that virtual machines 126 should be distributed among more than one POD. Fourth, the policy may help ensure that a statistically adequate number of spare virtual machine hosts are available to replace failed virtual machines 126, and that the proportion of spare to active hosts is uniform for all virtual machines 126. It should be understood that this example is illustrative and therefore should not be construed as being limiting in any way.
US 20160103728 A1: Then, chassis management controller 230 may notify virtual machine manager 240 of the fault and the dependent modular IHSs 204. Chassis management controller 230 may also send the dependency information and the second operating status to virtual machine manager 240. Then, virtual machine manager 240 may rank virtual machines executing on the dependent modular IHSs 204 accordingly and use the rankings for decisions about evacuating, instantiating, and migrating virtual machines among different modular IHS chassis 202. It is noted that, in some implementations, chassis management controller 230 may interface with a software plug-in to virtual machine manager 240 that supports the dependency information and the designation of the dependent modular IHSs 204.
US 20150249615 A1: In one embodiment, the estimating module 120 re-receives the performance and status information from the monitoring module 110 at preset time intervals, and re-estimates the server estimation scores and the virtual machine estimation scores. When the estimating module 120 determines that the first server does not work properly (for example, there is an error in the first server and the first server is disconnected) according to the server estimation scores, the backup module 150 adds the first server onto a problem server list, and obtains a virtual machine list and a candidate server list corresponding to the first server from the database 170. Then, the backup module 150 finds a suitable candidate server from the candidate server list according to the server estimation scores, establishes at least one backup virtual machine in the candidate server, and stops all virtual machines in the virtual machine list and switches to the backup virtual machine. In the embodiment, after the backup module 150 stops all virtual machines in the virtual machine list and switches to the backup virtual machine, the backup module 150 recycles the backup virtual machine established in the backup server when the estimating module 120 determines that the first server returns to normal operation according to the server estimation scores and continues to operate for a period of time. It should be noted that the first server and the candidate server can be the same.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MATTHEW N PUTARAKSA/Examiner, Art Unit 2114                                                                                                                                                                                                        
/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114